internal_revenue_service number release date index number --------------------- ----------- -------------------------- ------------------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc fip b02 plr-115151-14 date october legend taxpayer us feeder foreign feeder master fund gp trust state country dear ---------- --------------------------------------------------------------------------------- ------------------------------------------------- ----------------------------------------------- ---------------------------------------------------------- ---------------------------------------------- ----------------------------------------- --------------- ------------ --------------------- this is in response to your letter dated date requesting that certain interests held in a disregarded_entity and a partnership will be considered obligations in_registered_form if the interests in those entities are transferable according to the procedures described in sec_5f_103-1 of the temporary income_tax regulations facts taxpayer is the ultimate general_partner of a family of private investment funds taxpayer is a corporation organized under the laws of state taxpayer uses the calendar_year for federal_income_tax reporting and the accrual_method as its overall_method_of_accounting taxpayer will form the following five entities in connection with the transactions described in this letter each entity is a distinct entity type formed under the laws of either state or country and is taxable for federal tax purposes as outlined below each entity except trust uses the calendar_year for federal_income_tax reporting and the accrual_method as its overall_method_of_accounting as a disregarded_entity trust does plr-115151-14 not possess an annual_accounting_period or have its own method_of_accounting each entity except trust will apply for a taxpayer_identification_number upon formation entity type entity name us feeder limited_partnership foreign feeder limited_partnership master fund limited_partnership limited_liability_company gp trust statutory trust formation state country state state state entity taxable as partnership corporation partnership partnership disregarded_entity the primary activity of us feeder will be to raise money from us persons us feeder will use all the funds that it raises to pay its organizational_expenses and purchase an interest in master fund us feeder may impose an entity between it and master fund if us feeder chooses to do so it will own all of the participating equity interests in this intermediate_entity the primary activity of foreign feeder will be to raise money from foreign persons foreign feeder will use all the funds it raises to pay its organizational_expenses and purchase an interest in master fund gp will serve directly or indirectly as the general_partner of master fund taxpayer directly or through one or more intermediate entities will acquire an interest in each of us feeder and foreign feeder taxpayer will serve as the ultimate general_partner of us feeder and foreign feeder as a result of taxpayer’s interest in each of us feeder and foreign feeder taxpayer will share in profits and losses allocated to us feeder and foreign feeder by master fund taxpayer represents that foreign feeder and master fund will not operate in a manner that will cause foreign feeder to be engaged in the conduct_of_a_trade_or_business in the united_states within the meaning of either sec_871 or sec_882 of the internal_revenue_code the code taxpayer represents that interests in master fund will be transferable only pursuant to procedures described in sec_5f_103-1 of the temporary income_tax regulations and therefore are in_registered_form within the meaning of this regulation specifically interests in master fund will be transferable only by surrender of the old interest and either reissuance by master fund of the old interest or through issuance by master fund of a new instrument to the new holder alternatively the right to receive distributions of principal and interest on the assets held by master fund will be transferable only through a book entry system maintained by master fund if a book entry system is employed such system will meet the requirements of sec_5f c taxpayer further represents that master fund has no trustees will be managed by gp and has a profit-making activity as one of its purposes master fund will use the amounts received as capital contributions from us feeder and foreign feeder to acquire beneficial interests in scratch dent commercial mortgage loans each an s d loan as applied to mortgage loans the plr-115151-14 term scratch dent refers to mortgage loans with incurable defects such loans for example may have higher loan-to-value ratios lower debt service coverage ratios or missed payments s d loans often require modifications in order for the loans to continue payments or become re-performing taxpayer represents that s d loans secured_by mortgages are not in_registered_form within the meaning of sec_5f c of the temporary income_tax regulations master fund will contribute its interest in the s d loan portfolios to trust similar to interests in master fund interests in trust will be transferable only pursuant to procedures described in sec_5f_103-1 of the temporary income_tax regulations taxpayer anticipates that the independent servicers engaged by trust to service the s d loans will be required to negotiate modifications to certain of the s d loans in order for the mortgagors to make regular payments on their respective loans the modifications on these certain s d loans would constitute significant modifications within the meaning of sec_1_1001-3 of the income_tax regulations taxpayer expects that significant modifications will be made to the mortgage loans after the initial 60-day period following trust formation trust will have the right to acquire s d loans more than days after its formation as well as the ability to dispose_of the s d loans at any time the parties expect that the s d loans will be acquired by the trust after such 60-day period either by purchase or by contribution thus taxpayer represents that trust has the power to vary its investments taxpayer’s business reasons for the transaction include providing investors in us feeder and foreign feeder with a return on their investment that is above-market on a risk-adjusted basis the business reasons also include enabling the taxpayer to earn income from the overall performance of the s d loans law sec_163 of the code disallows a deduction for interest on any registration-required_obligation unless such obligation is in_registered_form sec_163 defines the term registration-required_obligation as an obligation including any obligation issued by a governmental entity other than an obligation which i is issued by a natural_person ii is not of a type offered to the public or iii has a maturity at issue of not more than one year sec_1_163-5t of the temporary income_tax regulations provides that a pass-through or participation_certificate evidencing an interest in a pool of mortgage loans which under subpart e of subchapter_j of the code is treated as a_trust of which the grantor is the owner or similar evidence of interest in a similar pooled_fund or pooled trust treated as a grantor_trust pass-through certificate is considered to be a registration-required_obligation under sec_163 and sec_1_163-5 if the pass-through certificate is described in sec_163 and sec_1_163-5 plr-115151-14 without regard to whether any obligation held by the fund or trust to which the pass- through certificate relates is described in sec_163 and sec_1_163-5 sec_1_871-14 of the income_tax regulations provides that no tax shall be imposed under sec_871 sec_871 sec_881 or sec_881 of the code on any portfolio_interest as defined in sec_871 and sec_881 received by a foreign_person under sec_871 and sec_881 interest must be paid on an obligation that is in_registered_form to qualify as portfolio_interest the term registered_form has the same meaning given such term by sec_163 sec_871 and sec_881 sec_1_871-14 provides that the conditions for an obligation to be considered in_registered_form are identical to the conditions described in sec_5f_103-1 of the temporary income_tax regulations sec_1_871-14 of the income_tax regulations provides that interest received on a pass-through certificate qualifies as portfolio_interest if the interest satisfies the conditions in sec_1_871-14 without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is described in sec_1_871-14 this paragraph only applies to payments made to the holder of the pass-through certificate from the trustee of the pass-through trust and does not apply to payments made to the trustee of the pass-through trust sec_5f_103-1 of the temporary income_tax regulations provides generally that an obligation is in_registered_form if i the obligation is registered as to both principal and any stated_interest with the issuer or its agent and transfer of the obligation may be effected only by surrender of the old instrument and either the reissuance by the issuer of the old instrument to the new holder or the issuance by the issuer of a new instrument to the new holder ii the right to the principal of and stated_interest on the obligation may be transferred only through a book entry system maintained by the issuer or its agent as described in sec_5f_103-1 or iii the obligation is registered as to both principal and stated_interest with the issuer or its agent and may be transferred through most of the methods described in i and ii above sec_5f_103-1 of the temporary income_tax regulations provides that an obligation will be considered transferable through a book entry system if the ownership of an interest in the obligation is required to be reflected in a book entry whether or not physical securities are issued a book entry is record of ownership that identifies the owner of an interest in the obligation sec_301_7701-4 of the procedure and administration regulations provides that an investment_trust with a single class of undivided beneficial_interest in the trust assets is classified as a_trust if there is no power under the trust agreement to vary the investment of the certificate holders plr-115151-14 analysis the purpose of the registration requirement for certain obligations is to prevent the underreporting of tax on gains on sales on both taxable and tax-exempt securities and to ensure that securities will be sold or resold in connection with the original issue only to persons who are not united_states persons see sec_1_163-5 of the income_tax regulations taxpayer has represented that such s d loans are not in_registered_form sec_1_163-5t provides that an interest a pass-through certificate in a_trust that is treated as a grantor_trust is considered to be an obligation in_registered_form if the pass-through certificate is in_registered_form without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is in_registered_form neither trust nor master fund is treated as a grantor_trust under sec_301_7701-4 of the procedure and administration regulations sec_1_163-5t of the temporary income_tax regulations does not specify what type of arrangements may qualify as similar pooled funds in this case the interests in trust and master fund each will be transferable only pursuant to the procedures described in sec_5f_103-1 interests in trust and master fund each will be transferred in accordance with sec_5f_103-1 alternatively trust and master fund will maintain a book entry system as described in sec_5f_103-1 and the right to receive distributions of principal and interest on the s d loans will be transferable only by such book entry system conclusion we conclude based on the facts of this case that the interests in trust and master fund each are similar evidences of interest in a similar pooled_fund within the meaning of sec_1_163-5t and that if the requirements of sec_5f_103-1 are satisfied the interests in trust and master fund will be considered obligations in_registered_form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied regarding whether any payment of interest on the interests in trust and master fund will qualify as portfolio_interest for purposes of sec_871 and sec_881 of the code furthermore no opinion is expressed or implied as to whether master fund is engaged_in_a_trade_or_business_within_the_united_states or whether the interest in master fund is effectively connected with that trade_or_business this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-115151-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
